DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the application filed on 4/05/21.  Currently, claims 1-20 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 9/16/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yen et al. (US PGPub 2014/0217546, hereinafter referred to as “Yen”). 
Yen discloses the semiconductor method as claimed.  See figures 1-7 and corresponding text, where Yen teaches, in claim 1, a method, comprising: 
conducting a first current through a transformer, wherein the transformer comprises a first inductor (602, 606) and a second inductor (604,608), wherein the first and second inductors each comprises at least one turn (figures 6A and 6B; [0039-0043]); and 
conducing a second current through a magnetic coupling ring, wherein the magnetic coupling ring comprises at least two magnetic coupling turns each disposed to be either surrounding or surrounded by the transformer in a top view to enable magnetic coupling between the magnetic coupling ring and the transformer, wherein the first current through the transformer is conducted in a first direction, and the second current through the magnetic coupling ring is conducted in a second direction opposite the first direction (figures 6A and 6B; [0039-0043]).
Yen teaches, in claim 2, wherein all of the at least two magnetic coupling turns are disposed surrounding the transformer (figures 6A and 6B; [0039-0043]).
Yen teaches, in claim 3, wherein all of the at least two magnetic coupling turns are disposed surrounded by the transformer (figures 6A and 6B; [0039-0043]).
Yen teaches, in claim 4, wherein at least one of the at least two magnetic coupling turns is disposed surrounding the transformer, and at least one of the at least two magnetic coupling turns is disposed surrounded by the transformer (figures 6A, 6B and 7; [0039-0043], [0044-0049]).
Yen teaches, in claim 5, wherein all of the at least two magnetic coupling turns are above a level of the transformer (figures 6A and 6B; [0039-0043]).
Yen teaches, in claim 6, wherein all of the at least two magnetic coupling turns are below a level of the transformer (figures 6A and 6B; [0039-0043]).
Yen teaches, in claim 7, wherein at least one of the at least two magnetic coupling turns is above the level the transformer, and at least one of the at least two magnetic coupling turns is below the level of the transformer (figures 6A and 6B; [0039-0043]).

Yen teaches, in claim 8, a method, comprising: 
providing a transformer comprising a first inductor (602, 606) and a second inductor (604, 608), wherein the first and second inductors each comprises at least one turn (figures 6A, 6B and 7; [0039-0043], [0044-0049]); 
providing a magnetic coupling ring comprising a plurality of magnetic coupling turns, wherein the plurality of magnetic coupling turns are each disposed adjacent to the transformer in a top view to enable magnetic coupling between the magnetic coupling ring and the transformer, wherein the plurality of magnetic coupling turns are in at least two different levels with respect to one another (figures 6A and 6B; [0039-0043]); 
conducting a first current through the transformer in a first direction (figures 6A and 6B; [0039-0043]); 
conducting a second current through the magnetic coupling ring in a second direction opposite the first direction (figures 6A and 6B; [0039-0043]); and 
switching on and off the plurality of magnetic coupling turns (figures 6A and 6B; [0039-0043]).
Yen teaches, in claim 9, wherein the plurality of switches are metal-oxide-semiconductor (MOS) transistors (figures 6A, 6B and 7; [0039-0043], [0044-0049]).
Yen teaches, in claim 10, wherein the switching is performed by a plurality of switches comprising p-type MOS (PMOS) transistors (figures 6A, 6B and 7; [0039-0043], [0044-0049]).
Yen teaches, in claim 11, wherein the switching is performed by a plurality of switches comprising n-type MOS (NMOS) transistors (figures 6A, 6B and 7; [0039-0043], [0044-0049]).
Yen teaches, in claim 12, wherein the switching is performed by a plurality of switches comprising bipolar junction transistors (figures 6A, 6B and 7; [0039-0043], [0044-0049]).
Yen teaches, in claim 13, wherein the switching is performed by a plurality of switches comprising combination of PMOS, NMOS and bipolar junction transistors (figures 6A, 6B and 7; [0039-0043], [0044-0049]).
Yen teaches, in claim 14, wherein a size ratio of an N-th MOS of the plurality of MOS transistors to a first MOS transistor is 2{circumflex over ( )}(N-1) (figures 6A, 6B and 7; [0039-0043], [0044-0049]).
Yen teaches, in claim 15, wherein a size ratio of an N-th MOS of the plurality of MOS transistors to a first MOS transistor is 10{circumflex over ( )}(N-1) (figures 6A, 6B and 7; [0039-0043], [0044-0049]).

Yen teaches, in claim 16, a method, comprising: 
providing a first transformer comprising a first inductor (602), a second inductor (604) and a first magnetic coupling ring (figures 6A, 6B and 7; [0039-0043], [0044-0049]); 
conduct a first current through the first transformer in a first direction (figures 6A, 6B and 7; [0039-0043], [0044-0049]); 
conducting a second current through the first magnetic coupling ring in a second direction opposite the first direction (figures 6A, 6B and 7; [0039-0043], [0044-0049]); 
providing a second transformer comprising a third inductor (606), a fourth inductor (608) and a second magnetic coupling ring (figures 6A, 6B and 7; [0039-0043], [0044-0049]); 
conducting a third current through the second transformer in a third direction; 
conducing a fourth current through the second magnetic coupling ring in a fourth direction opposite the third direction, wherein the first inductor is point-symmetric with respect to the third inductor relative to a center point of the integrated circuit device, the second inductor is point-symmetric with respect to the fourth inductor relative to the center point, and the first magnetic coupling ring is point-symmetric with respect to the second magnetic coupling ring relative to the center point (figures 6A, 6B and 7; [0039-0043], [0044-0049]).
Yen teaches, in claim 17, wherein the first inductor and the second inductor are separated by a first plurality of capacitors, and the first plurality of capacitors are arranged in two groups which are point-symmetric to each other (figures 6A, 6B and 7; [0039-0043], [0044-0049]).
Yen teaches, in claim 18, wherein the third inductor and the fourth inductor are separated by a second plurality of capacitors, and the second plurality of capacitors are arranged in two groups which are point-symmetric to each other (figures 6A, 6B and 7; [0039-0043], [0044-0049]).
Yen teaches, in claim 19, wherein the first magnetic coupling ring and the second magnetic coupling ring are separated by a third plurality of capacitors, and the third plurality of capacitors are arranged in two groups which are point-symmetric to each other (figures 6A, 6B and 7; [0039-0043], [0044-0049]).
Yen teaches, in claim 20, wherein each of the first magnetic coupling ring and the second magnetic coupling ring comprises at least two magnetic coupling turns, wherein each of the at least two magnetic coupling turns is disposed to be either surrounding or surrounded by the first transformer and the second transformer, respectively, in a top view (figures 6A, 6B and 7; [0039-0043], [0044-0049]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/           Examiner, Art Unit 2898                                                                                                                                                                                             August 27, 2022